DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The IDS forms filed 01/09/20, 11/04/2020, 12/08/20, 05/25/21, 11/05/21, and 04/12/2022 have been fully considered. The IDS form filed 11/05/2021 has several references which were not considered:
Patent Desig. ID 1-6, 11-13, 19, and 35 have been lined through. 
US patent docs 4439196, 4447224, 4447233, 4475196, 4486194, 4487603, 4596556, 4790824, 4941880, 5064413, 5399163, and 8252592 have not been considered due to the subject matter discussed in the patent docs. These documents relate to majority of medical devices with the exception of US4475196 discussing a device for aircraft and US8252592 discussing a bicycle lift and storage system. While the scope of the other patent docs that feature medical devices have some overlap, the technology used in various aspects of this invention are merely accessory to the invention. The core of the invention seems to be methods and compositions related to the use of engineered T cells not medical devices like pumps and devices for injecting materials. 





Claim Interpretation

The claims of the application center around singular components. The claims are directed to “an engineered T cell” or “a nucleic acid (sequence)”. Examination of these claims will be done with a broadest reasonable interpretation to also account for “plural” variation such as “cells” or “sequence”. Claim 3 is interpreted that one or more PD-1 ligands (PD-L1 and/or PD-L2) are expressed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 1-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1(b) is directed to a second nucleic acid encoding an inhibitory protein that reduces function or expression of inhibitory receptors in a tumor. It has been shown in the specifications that the exemplary embodiments of this part of the claim is directed to an inhibitory protein that blocks programmed cell death protein 1 (PD-1) with the protein as a single chain antibody (scFv). (See pg 3 of the instant specifications [0010]). It is uncertain what target the claim 1(b) is directed towards. The specifications teach that PD-1 is upregulated on shortly after T cell activation, which in turn inhibits T cell effector function via interacting with its two ligands, PD-L1 or PD-L2. (Specifications pg 2 [008]). The specifications teach that PD-L1 is abundantly expressed in a wide variety of solid tumors. (Specifications pg 2 [008]).  This leave one with the question if claim 1(b) is towards the engineered cell or towards the tumor. It is noted that entirety of claims relies on this relationship between the inhibitor and its ligand target. The invention seems to favor a protein that inhibits the PD-1 axis by secretion of a protein that binds to PD-1 on the engineered cells. This problem persists with interpretation of all the claim as it leads to uncertainty to what the core of the invention is trying to claim. Generally, interpretation of this claim will be considered as an engineered T cell secreting a protein that reduces immunosuppression.  Claim interpretation will further focus more on the cellular mechanisms that result in the activation/suppression of the engineered cell instead of tumor ligands. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 refers to the second nucleic acid sequence encoding an inhibitory protein from claim 1; however, claim 8 refers to this sequence as an inhibitory nucleic acid molecule instead of an inhibitory protein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 11-13, 15-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Draper et al. Targeting of HPV-16+ Epithelial Cancer Cells by TCR Gene Engineered T Cells Directed against E6. Clin Cancer Res (2015) 21(19) herein refer to as Draper in view of Rafiq et al. Enhancing CAR T Cell Anti-Tumor Efficacy through Secreted Single Chain Variable Fragment (scFv) Immune Checkpoint Blockade. Blood (2017) 130 (Suppl_1): 842
Draper teaches of targeting of HPV-16+ epithelial cancer cell by TCR gene engineered T cells directed against E6. (Draper title). Draper teaches that PBMCs were treated after stimulation using retrovirus encoding E6 TCR. (pg 4432 “T cell transductions”) The retrovirus was generated by transient transfection of 293GP cells with MSGV1-E6 TCR plasmid and a RD114 envelope plasmid. (pg 4432 “T cell transductions”). Draper found that the E6 TCR of the engineered T cells did not cross-react against partially homologous human peptides. (See Draper pg 4435 2nd col “E6 TCR genetically engineered T cells did not cross-react against partially homologous human peptides” section). Draper teaches that the method of treating cancer with HPV-16+ E6 TCR gene therapy has several benefits: high avidity T-cells against E6 and E7 may be uncommon in patients without treatment, TCR gene therapy permits relatively precise control over the avidity of the tumor-targeting T cells and TCR gene therapy allows the targeting of a constitutively expressed tumor-specific antigen that is unlikely to possess cross-reactivity against human proteins because it targets an antigen that is expressed only by viruses. (Draper “Discussion”) Draper concludes that HPV-16+ tumors can be targeted by E6-specific TCR gene engineered T cells, and they provide the foundation for a novel cellular therapy directed against HPV-16+ malignancies. (See Draper abstract). Draper teaches the benefits of a method using engineered cells that are specific to HPV ligands; however, Draper does not teach this method in combination with an engineered cell capable of secreting an inhibitory protein. 
Rafiq teaches enhancing CAR T-cell anti-tumor efficacy through secretion of single chain variable fragment (scFv) immune checkpoint blockade. (See Rafiq title). Rafiq teaches that CAR T cells have shown impressive results in the setting of B cell acute lymphoblastic leukemia but has been less effective in treating other types of hematologic and solid tumors. (See Rafiq abstract 1st parag.). Rafiq states, “immune checkpoint blockade therapy involving the disruption of PD-1 and programmed death receptor ligand 1 (PD-L1) interaction allows for re-activation of tumor-infiltrating lymphocytes (TIL) to have anti-tumor function.” (Rafiq abstract 1st parag.). To solve this issue Rafiq teaches a co-modified CAR T-cell to secrete PD-1 blocking single chain variable fragments (scFv). (Rafiq abstract 2nd parag.). Rafiq teaches that the scFv-secreting CAR T cells were cytotoxic and produced IFN-γ when co-cultured with PD-L1 expressing tumors in vitro. Rafiq teaches that scFv-secreting CAR T cells exhibit in vivo bystander T cell enhancement of function, suggesting scFv-secreting CAR T cells can reactivate endogenous TILs in the TME. Rafiq determined during in vitro and in vivo mouse and clinically relevant human models that the CAR T cells can successfully block PD-1 biding to PD-L1 and work in an autocrine manner to prevent dampening of CAR T cell responses as well as a paracrine manner to activate endogenous tumor infiltrating lymphocytes to enhance the overall anti-tumor efficacy of Car T cell therapy. 
Given the prior art, it would be obvious to one having ordinary skill in the art before the filing date to produce genetically engineered T cells, like a CAR T cell, anti-HPV ligand specificity and combine it with anti-PD-1 checkpoint inhibitor secretion function. One would be motivated to do so because Draper teaches that this method of using HPV E6 TCR gene therapy allows the targeting of a constitutively expressed tumor-specific antigen that is unlikely to possess cross-reactivity against human proteins and Rafiq teaches that PD-1 scFv secretion by CAR T cells can successful work in an autocrine manner to prevent dampening of CAR T cell responses as well as a paracrine manner to activate endogenous tumor infiltrating lymphocytes to enhance the overall anti-tumor efficacy of CAR T cell therapy. It is noted in the case of HPV-cancers that these tumors are not hematological and would suffer from the same problems CAR therapies have denoted by Rafiq (abstract) and would also be potentially solved by use of PD-1 scFv secretion by engineered cells. Draper teaches that data of TILs against E6 and E7 is limited (see Draper abstract) and immune clearance of HPV does not occur for months or even years (See pg 4437 1st col last few lines and bridging sentence). Thus, creation of these type of engineered cells could potentially alleviate natural problems in overcoming these types of cancers. 
Regarding claim 1, as discussed above it would be obvious to use an HPV E6 TCR CAR T cell that secretes PD-1 scFv. Production of each of the nucleic acid sequences to produce the TCRs and checkpoint inhibitors has been done in the prior art as these cellular products have been shown (see above obviousness statement). 
Regarding claim 2, Draper teaches the targeting of E6 using a E6 TCR. 
Regarding claims 3-5, as discussed above Rafiq teaches use of an anti-PD-1 scFv antibody. (See Rafiq abstract). The instant specification defines “antibody” (pg 7[0039]) to mean an intact immunoglobulin or to a monoclonal or polyclonal antigen-binding fragment with the Fc region or FcRn binding fragment of the Fc region. The spec goes on to specify that these antigen-binding fragments include single chain antibodies (scFv) (see pg 7 [0039] of the instant specification). 
Regarding claims 7, Draper uses a retroviral vector to get these sequences from RNA->DNA. It is noted that DNA exist commonly as a double stand where one side would have the “sequence” and the other side would be the complement to that sequence. Thus, it would be believed that the nucleic acid of the engineered strand would have “sequence complementary” as DNA exist commonly in double-strand form. 
Regarding claims 11-13, 15-17, and 24, it would be obvious to craft a nucleic acid encoding E6 and anti-PD-1 inhibitory antibodies. As discussed above it would be obvious to craft this genetically modified T-cell that would have an E6 TCR and would be able to secrete PD-1 antibodies. Rafiq teaches a use of an anti-CD19 CAR that was modified to secrete anti-PD-1scFv antibodies. (See Rafiq abstract). Draper teaches us of a retrovirus encoding the E6 TCR (MSGV1-E6 TCR plasmid). (See Draper pg 4432 2nd col “T-cell transductions”). Rafiq teaches that the targeted CAR T cell therapy with anti-PD-1 scFv secretion can activate tumor infiltrating lymphocytes to enhance the overall anti-tumor efficacy of CAR T cell therapy.  (See Rafiq second to last parag. last sentence and last parag. of abstract). 
Regarding claims 18-19, a method of administering modified cells was disclosed in Li. Li combined these cells with 100µL of PBS for intravenous adoptive transfer. (See Li page 6984 “Tumor model and adoptive transfer”).  This transfer was done in mice inoculated with H292-CD19 cells. 
Regarding claim 20, Draper teaches that T cells genetically engineered to express the E6 TCR recognized HPV-16+ tumors from cervical and head and neck cancers. (See Draper pg 4438 1st col last parag. 2nd to last sentence). 
Regarding claim 25, Draper teaches the use of a genetically modified TCR gene. (See Draper title).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Rafiq as applied to claim 1 above, and further in view of Iwamura et al. siRNA-mediated silencing of PD-1 ligands enhances tumor-specific human T-cell effector functions. Gene Therapy (2012) 19, 959 – 966 herein referred to as Iwamura.
The base reference of claim 1 is taught by a combination of references Rafiq and Draper as discussed above. Li and Draper did not discuss using antisense oligonucleotides to inhibit function or expression of inhibitory receptors in a tumor. 
Iwamura teaches that adoptive T-cell therapy involving antigen-specific T cells that are selected and expanded ex vivo represent a promising therapeutic approach; however, these therapies have the problem of being hampered by various immunosuppressive mechanisms developed in tumor-bearing hosts. (See Iwamura pg 959 1st col lines 1-6). Iwamura teaches that part of the effectiveness of adoptive T-cell therapy is genetic modification of lymphocytes for ACT with specific TCRs to express tumor-specific antigen receptors. (See Iwamura pg 959 2nd col lines 12-25). To fix the problem of ACT with genetically modified T cells with TCRs for specific antigens, Iwamura et al. used a MAGe-A4-specific T- cell clone with interfering RNA (siRNA)-mediated reduction of PD-L1 or PD-L2 to enhance the effector function of the T-cells. (Iwamura pg 960 1st col. last paragraph before “Results”). Iwamura teaches that siRNA-mediated knockdown of PD-L1 or -L2 enhanced the interferon-γ production and antigen-specificity cytotoxicity of these cells. (Iwamura abstract). Iwamura teaches that siRNA-mediated knockdown of PD-1 ligands is an attractive strategy to inhibit a negative regulatory mechanism of tumor-specific T cells resulting in enhanced efficacy of adoptive T-cell therapy of cancer using genetically modified autologous lymphocytes. (Iwamura abstract). Iwamura discusses that future research would be conducted to generate new retroviral vectors that encode both siRNA for PD-1 ligands and tumor antigen-specific TCRs to create tumor-specific human T cells that are constitutively resistant to PD-1 ligands-mediated immune suppression. (pg 962-pg 963 bridging sentence). Iwamura teaches that their results implicate possible enhancement of CTL function in TCR gene-modified T cells by siRNA-mediated knockdown of PD-1 ligand that may open a new approach for effective immunotherapy in cancer patients. 
Given the prior art, a person having ordinary skill in the art before the effective filing date of the application would have known about the beneficial use of antisense oligonucleotides in adoptive cell therapy. One would be motivated to combine these references because use of a modified T-cell using a tumor antigen-specific TCR has been shown to have enhanced function in combination with an antisense nucleotide (siRNA) specific for an immune checkpoint inhibitor PD-1 in the work of Iwamura. Enhanced function of these genetically modified T-cells would lead to enhanced therapeutic efficacy in treating solid tumors. (See Li and Draper above). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Rafiq as applied to claim 1 above, and further in view of Yeku, Oladapo O., et al. "Armored CAR T cells enhance antitumor efficacy and overcome the tumor microenvironment." Scientific reports 7.1 (2017): 1-14 herein referred to as Yeku.
As discussed above the Draper and Rafiq in combination would discuss a composition of engineered T cells according to claim 1. Draper and Rafiq are silent to the expression of the inhibitory nucleic acid sequence. 
Yeku teaches the use of an “armored” CAR T cell that is capable of constitutive secretion of IL-12 to overcome the tumor microenvironment. (See Yeku abstract). Yeku teaches that the tumor microenvironment has many immune inhibitory cellular elements. (See Yeku pg 1 3rd parag.). Yeku teaches that immunosuppressive cytokines, inhibitory immune cells like MDSCs and Treg cells and inhibitory ligands like PD-L1 can lead to less effective CAR T cell therapies. (See Yeku pg 1 3rd parag.).  Yeku concludes that these armored T cell constructs had improved expansion and cytotoxicity in vivo which lead to survival benefits in an advanced tumor-bearing mouse model. (See Yeku “Discussion” last parag. on pg 11). 
Given the prior art, it would be obvious to use constitutive expression of a promoter to reduce immune suppression. One would be motivated to do so as it has been shown by the work of Yeku that constitutive expression of IL-12 (overcoming the tumor microenvironment) resulted in a more effective CAR T cell therapy that had the added benefit of improved expansion and retaining cytotoxicity which lead to survival benefits in the treated population. While Yeku does not teach use of an anti-PD-1 antibody, Rafiq teaches the expression of an anti-PD-1 scFc secretion gene can inhibit PD-1. It would be “obvious to try” this combination of features to have a more efficacious T-cell therapy to improve the patient survival. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Rafiq as applied to claim 1 above, and further in view of US9642906 herein referred to as Ramos. 
As discussed above Draper and Rafiq in combination teach claim 1 of the instant application. Draper and Rafiq do not teach use of a pharmaceutically acceptable carrier in combination with the engineered T cells.
Ramos also teaches the use of modified immune cells as an immunotherapy against HPV specific diseases. (See Ramos abstract). Ramos teaches that their invention can in a pharmaceutical composition that can include pharmaceutically acceptable carriers. (See Ramos col. 26 “III. Pharmaceutical compositions”). Ramos also teaches that the cells of the invention can be used to treat any stage of HPV infection and HPV associated cancer. (See Ramos col 25 1st parag.). 
Given the prior art, it would be obvious to combine the works of Draper, Rafiq and Ramos, to produce a pharmaceutical composition of engineered cells that have a E6 TCR and secrete anti-PD-1 scFv antibodies. One would be motivated to do so as it has been shown in the work of Ramos to be routine in the art for a variety of doses and administerations.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Draper in view of Rafiq as applied to claim 20 above, and further in view of NCT02280811. 
As discussed above Li and Draper teach the method of claim 19. However, Li and Draper do not teach the use of radiation or chemotherapy in combination with the modified T cell therapy. 
NCT02280811 teaches conditioning chemotherapy before administering the engineered T-cells. The clinical trial uses cyclophosphamide and fludarabine to lympho-deplete the patients before treatment with the modified lymphocytes.  (See “Design” 3rd bullet “treatment” pg 2 and “Design” 1st bullet pg 3). 
Given the prior art, it would be obvious to have a lympho-depleting chemotherapy before treatment with the CAR cells. One would be motivated to do so because it was discussed in Draper that lymphocyte-depleting conditioning regimens given before T-cell infusion reduces negative regulatory elements, increase the availability of homeostatic cytokines, and activate innate immunity thereby enhancing the anti-tumor activity of the infused T cells. (See Draper pg 4437 2nd col 2nd parag.”).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The CDRs for the antibody structure have been found to be novel over the prior art. No mention was found of these specific CDRs in combination as such. Other anti-PD-1 antibodies of note exist and have been shown in the prior art to be therapeutically effective (for example Keytruda). It cannot be anticipated if this antibody of the instant application possesses features that are notable over the prior art.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rice et al. An HPV-E6/E7 immunotherapy plus PD-1 checkpoint inhibition results in tumor regression and reduction in PD-L1 expression. Cancer Gene Therapy (2015) 22, 454–462

Suarez et al. Chimeric antigen receptor T cells secreting anti-PD-L1 antibodies
more effectively regress renal cell carcinoma in a humanized mouse model. Oncotarget (2016) 7 (23): 34341-34355

Li et al. Enhanced Cancer Immunotherapy by Chimeric Antigen Receptor–Modified T Cells Engineered to Secrete Checkpoint Inhibitors. Clin Cancer Res (2017); 23(22) 

Jin et al. Engineered T cells targeting E7 mediate regression of human papillomavirus cancers in a murine model. JCI Insight. 2018;3(8): e99488.

Ramos et al. Human Papillomavirus Type 16 E6/E7-Specific Cytotoxic T Lymphocytes for Adoptive Immunotherapy of HPV-Associated Malignancies. J Immunother. 2013 January; 36(1): 66–76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647